Examiners Amendment
Notice of Pre-AIA  or AIA  Status
1. 	This communication is responsive to the RCE and amendment filed 03/09/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Thomas on 3/22/2022.
In the claims, please cancel claim 7.

2. 	Claims 1-5, 8-20 are pending. Claim 6-7 are cancelled. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
Allowable Subject Matter
3.    Claims 1-5, 8-20  are allowed for the reasons mentioned below. 
As to Claims 1, 9 and 16,  the closest prior art of Jacobsen teaches a headset that has an hands-free interaction mode and converting audio cues to touch mode interactions.  But Jacobsen does not mention any runtime interrogation of replacing a first audio cue with a second audio cue based second audio cue” then converting the first audio input to touch inputs. No teaching in Jacobsen first suggests the feature. Further, the prior art of Woodall and Parkinson teach audio to touch inputs using overlays mapped to the application, but Woodall doesn’t suggest swapping the audio cues for different or second cues and then processing the first cue at runtime. Woodall in contrast maps the inputs to application commands beforehand. The prior art of Lebeau also teaches a HMD device that converts voice commands into touch input but Lebeau also doesn’t teach swapping the first cue for a second and then processing the first cue, as recited in the claim. In contrast, Lebeau shows an overlay with cue commands associated with voice commands without swapping cues from other cues. The newly cited prior art of Chambers teaches using different voice command sets and where the command sets can be defined in an XML file where the command sets could be changed at runtime. However, nothing in Chambers appears to suggest then processing the second command set into a touch command at runtime, as the claims require. Similarly, Gurram also teaches using XML defined voice commands. Gurram also does not suggests the features of the amended claims when considering the claim as a whole. Claims 2-5, 8 10-15 and 17-20 import features of claims 1, 9 and 16. Therefore, the claims 1-5 and 8-20 are allowed over the prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179